UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-6860




In Re:   JERMAINE JERRELL SIMS,




                                                         Petitioner.



             On Petition for Writ of Mandamus. (CR-98-45)


Submitted:    June 21, 2004                 Decided:   July 16, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Jermaine Jerrell Sims, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jermaine Jerrell Sims petitions for writ of mandamus. He

seeks an order mandating disciplinary action against the attorney

who prosecuted his case and relief from his criminal conviction.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.       See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).          Further, mandamus

is a drastic remedy and should be used only in extraordinary

circumstances.    See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.            See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Sims is not available by way of

mandamus.   Accordingly, we deny leave to proceed in forma pauperis

and dismiss the petition for writ of mandamus.           We dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                        PETITION DISMISSED




                                  - 2 -